Citation Nr: 1117371	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-47 711	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the reduction of the disability rating for chronic arteriosclerotic heart disease from 60 percent to 30 percent, effective May 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the RO in November 2008.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

On March 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


